DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
In the Amendment dated 1/2020, the following has occurred: Claims 1 and 11 have been amended; Claims 24 – 26  have been canceled; Claims 24 – 26 have been added.
Claims 18 – 20 have been previously canceled.
Claims 1 – 17 and 24 – 26 are pending.
Claim Objections
Claim 25 is objected to because of the following informalities:  The claim ends with a comma as shown by “or daily HF parameters,.”  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 17 and 24 – 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 11-17), machine (claims 1-10 and 24 – 26 ), which recite steps of 
For claims 1 and 11
determining, using a risk analysis module, a heart failure (HF) risk score for a subject using an S3 heart sound parameter of the subject; and
calculating, using a control module, a worsening heart failure (WHF) score for the subject using a HF parameter, wherein the calculating the WHF score for the subject is adjusted according to the determined HF risk score.
For claim 24
a risk analysis module configured to determine a heart failure (HF) risk score for the subject using the S3 heart sound parameter of the subject; and
a control module configured to calculate a worsening heart failure (WHF) score for the subject using a weighted function of one or more HF parameters, each of the one or more HF parameters having an associated weight,
wherein the control module is configured to adjust one or more of the weights of the weighted function used to calculate the WHF score according to the determined HF risk score.

Please see below for the discussion of the additional elements.
These steps of claims 1, 11 and 24, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the system or module language, determining in the context of this claim encompasses a mental process of the user.  Similarly, the limitation of calculating, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the 
These steps of claims 1 – 17 and 24 – 26, as drafted, under the broadest reasonable interpretation, includes mathematical concepts.  At the foundation, the invention is directed toward calculating a score.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 2, reciting particular aspects of how determining may be performed in the mind but for recitation of generic computer components). 
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of system comprising or using a specific module amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification page 69, line 19 – page 70, line 2, see MPEP 2106.05(f))
Dependent claims recite additional subject matter, which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 – 10, 12 – 17, 25, and 26, additional limitations that amount to invoking computers as a tool to perform the abstract idea,).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as claims 1, 11, and 24; system comprising or using a specific module, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii))

Claims 1 and 24 include
one or more ambulatory medical devices, wherein a first ambulatory medical device includes a heart sound sensor configured to sense an S3 heart sound of a subject and measure an S3 heart sound parameter of the subject; and
Claim 11 includes 
sensing an S3 heart sound of a subject using a heart sound sensor of a first ambulatory medical device and measuring an S3 heart sound parameter of the subject;

emphasis added)
An ambulatory medical device is capable of moving about with the subject, such as chronically during activities of daily living. Such a device may include one or more of the features, structures, methods, or combinations thereof described herein. For example, a cardiac monitor or a cardiac stimulator may be implemented to include one or more of the advantageous features or processes described below. It is intended that such a monitor, stimulator, or other implantable or partially implantable device need not include all of the features described herein, but may be implemented to include selected features that provide for unique structures or functionality. Such a device may be implemented to provide a variety of therapeutic or diagnostic functions.
Page 52, lines 18 – 20 include, “At block 2905, at least one first physiological parameter of a patient or subject is measured using a physiological sensor of an ambulatory medical device.”  Page 54, lines 22 – 26 explains what this physiological sensor could be, “As explained previously herein, the physiological sensor 3015 of the ambulatory medical device can include a heart sound sensor that provides a signal representative of one or more heart sounds of a patient. Some examples of a heart sound sensor include an accelerometer or microphone.”  
Further, the Applicant stated in the interview dated 11/23/2020 that the claimed AMD was a well-understood, routine, and conventional (WURC) device used in the usual way.  The Applicant stated that these known AMD would record S3 heart sounds.  Not by the Applicant but additional evidence is found within 2009/ 0192561 paragraphs 3 and 4.
Proof of the S3 heart sound being part of a sensor as WURC is shown within the Applicant’s prior work such as 2008/ 0157980 paragraph 192 and figure 25.  Additionally, 2008/ 0162182 paragraph 198 and figure 27. 

Dependent claims recite additional subject matter, which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a Alice Corp., MPEP 2106.05(d)(II)(iii)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: risk analysis module, control module in claims 1 – 10 and 24 – 26.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 17 and 24 – 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 3, 4, 9, 11, 13, 14, 24, and 26 include WHF score. The Specification does not disclose how WHF score is calculated.  There is no reference to WHF score in the figures or in the language.  The required algorithm or required function to perform the calculation is not disclosed.
Claim 1: a control module configured to calculate a worsening heart failure (WHF) score for the subject using a HF parameter
Claim 11: calculating, using a control module, a worsening heart failure (WHF) score for the subject using a HF parameter
Claim 24: a control module configured to calculate a worsening heart failure (WHF) score for the subject using a weighted function of one or more HF parameters, each of the one or more HF parameters having an associated weight,

The Applicant might state that the WHF score is determined from the WHF detection algorithm.  However, this is only a guess by the Examiner.  For Example, the Specification states on page 53

If the WHF detection algorithm can be replaced by a generic “neural network algorithm, a fuzzy logic algorithm, a linear regression model algorithm, a decision tree algorithm, a Hidden Markov Model algorithm, a k-nearest neighbor algorithm, and a support vector machine” then there is sufficient written description.  If the WHF detection algorithm is a customized version of these generic algorithms then the disclosure is not sufficient.  Regardless, the resultant “WHF score” is not disclosed.
What is a WHF score? The specification does not state. Broadly, this means that the WHF score is a color, a sound, a percentage, a yes/no answer or any other value that could differentiate.  The WHF score could even be shoe sizes, both European and American. The breadth is anything that is reasonable since the specification provides no guidance.
This is a written description rejection.
There is a relationship between WHF score and the determined HF risk score that is not disclosed.  It is expressed in the independent claims as 
Claim 1:  wherein the control module is configured to adjust calculation of the WHF score according to the determined HF risk score
Claim 11: wherein the calculating the WHF score for the subject is adjusted according to the determined HF risk score.

The algorithm that adjust the WHF risk score according to the determined HF score is not disclosed.  The disclosure states that “algorithms” are used.  What those algorithms are is not disclosed.  
Regarding the weights. There is nothing disclosed about how the weights are adjusted. Further, there is nothing disclosed that describes how the weights are assigned.  This is not a problem with the weights and written description as one could understand this broadly. Assigning and adjusting weights are known concepts. However, functionally it means that weights could all be assigned zero.  Weights could be adjusted by multiplying by zero.  The Examiner notes that this resultant solution is effectively zero or never to adjust.  As a prior art problem, this means that one would only be required to show a HF score and any kind of WHF score.  No adjustment is required to occur when the weight is zero.
This is a written description rejection.
Claims 25 and 26 include “measure an S1 heart sound parameter of the subject…”  The Specification does not include an S1 sound measurement.  The Examiner believes, but is not certain, that the S1 sound measurement is inherent within the AMD.  Therefore, the new matter rejections is here so that the Applicant can positively state why the Specification not having S1 sound measurements should be known.
The dependent claims are rejected for the same reasons.

The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 10 and 24 – 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “risk analysis module” and “control module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 9 and 10 recite the limitation "an ambulatory medical device" in the first line.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 now includes one or more ambulatory medical devices.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 – 6, 8 – 16, and 24 are Sachanandani et al., U.S. Pre-Grant Publication 2008 /0157980 in view of Zhang et al., U.S. Pre-Grant Publication 2010/ 0076321.
As per claim 1,
Sachanandani teaches a medical device system comprising:
one or more ambulatory medical devices, wherein a first ambulatory medical device includes a heart sound sensor configured to sense an S3 heart sound of a subject and measure an S3 heart sound parameter of the subject (figure 1, this is the same figure 1 of the instant application figure 25 sensor control panel this is the same figure 25 of the instant application figure 27 this is the same figure 27 of the instant application paragraph 146, S3 heart sound); and
a processor, wherein the processor includes (figure 1, #108 and paragraph 71 computer):
a risk analysis module configured to determine a heart failure (HF) risk score for the subject using the S3 heart sound parameter of the subject (paragraphs 4, 81, alert score based on sensors); and

Sachanandani does not explicitly teach however, Zhang further teaches the medical device system comprising:
a processor, wherein the processor includes (figure 5, #510 and paragraph 68 computer):
a risk analysis module configured to determine a heart failure (HF) risk score for the subject using the S3 heart sound parameter of the subject (figure 2, #160 and paragraph 51 HF status indicator); and
a control module configured to calculate a worsening heart failure (WHF) score for the subject using a HF parameter (paragraphs 51 and 52, worsening HF indicator),
wherein the control module is configured to adjust calculation of the WHF score according to the determined HF risk score (paragraph 53, configured to control at 
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Sachanandani.  One of ordinary skill in the art at the time of the invention would have added these features into Sachanandani with the motivation to provide a detection of worsening heart failure which can reduce the frequency and the length of hospitalization, improve quality of life, or reduce health care costs (Zhang, paragraph 4).
As per claim 2, Sachanandani in view of Zhang teaches system of claim 1 as described above.
Sachanandani further teaches the system wherein the risk analysis module is configured to determine the HF risk score for the subject using a composite risk value including the S3 heart sound parameter (Abstract – composite alert score).
As per claim 3, Sachanandani in view of Zhang teaches system of claim 1 as described above.
Sachanandani further teaches the system wherein the control module, to calculate the WHF score for the subject, is configured to apply a weighting function to the HF parameter, and to adjust the weighting function using the determined HF risk score (paragraph 84, recent alert scores are given a higher weight, being considered more relevant, while less recent alert scores are given a lower weight and paragraph 91, a weighted function).
As per claim 4, Sachanandani in view of Zhang teaches system of claim 3 as described above.

to applying a weighting function to a subset of HF parameters including the HF parameter (paragraph 91, a weighted function) and 
to adjust the weighting of values of the subset of HF parameters as a function of the determined HF risk score (paragraph 84, recent alert scores are given a higher weight, being considered more relevant, while less recent alert scores are given a lower weight).

The Examiner notes that the Specification does not describe what a “subset” must be. Rather, what differentiates a set vs a subset is not disclosed.  The Examiner therefore understands a subset as something other than the entire possibility of HF parameters.
As per claim 5, Sachanandani in view of Zhang teaches system of claim 4 as described above.
Sachanandani further teaches the system wherein the control module is configured to determine the subset of HF parameters from a set of HF parameters using the determined HF risk score (paragraph 74 – how the HF risk score is used is not disclosed).
As per claim 6, Sachanandani in view of Zhang teaches system of claim 5 as described above.
Sachanandani further teaches the system wherein the set of HF parameters includes one or more of heart rate (HR), respiration rate (RR), tidal volume (TV), intrathoracic impedance (ITTI), or one or more of heart sound (HS) timing or amplitude (paragraph 74, heart rate, paragraph 142 respiration, paragraph 158 timing).
As per claim 8, Sachanandani in view of Zhang teaches system of claim 1 as described above.
Sachanandani further teaches the system wherein the risk analysis module, to determine the HF risk score, is configured to determine one of a high risk of HF decompensation or a low risk of HF decompensation (paragraph 154, low or high).
As per claim 9, Sachanandani in view of Zhang teaches system of claim 1 as described above.
Sachanandani does not explicitly teach however, Zhang further teaches the system including: 
an ambulatory medical device including the risk analysis module configured to calculate the WHF score (paragraphs 51 and 52, worsening HF indicator); and
an external device including the control module configured to determine the HF risk score (figure 5, displays).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features to Sachanandani for the reasons as described above.
The Examiner notes that Zhang paragraph 93 teaches, “The above description is intended to be illustrative, and not restrictive. For example, the above-described examples (or one or more aspects thereof) may be used in combination with each other. Other embodiments can be used, such as by one of ordinary skill in the art upon reviewing the above description.” As per MPEP 2141.01, it is prima facie obvious to one of ordinary skill in the art to integrate or separate devices.
As per claim 10, Sachanandani in view of Zhang teaches system of claim 1 as described above.

As per claim 11,
Sachanandani in view of Zhang teaches method of operation of a medical device as described above in claim 1.
As per claim 12, Sachanandani in view of Zhang teaches method of claim 11 as described above.
Sachanandani further teaches the method of claim 2 as described above.
As per claim 13, Sachanandani in view of Zhang teaches method of claim 11 as described above.
Sachanandani further teaches the method of claim 3 as described above.
As per claim 14, Sachanandani in view of Zhang teaches method of claim 13 as described above.
Sachanandani further teaches the method of claim 4 as described above.
As per claim 15, Sachanandani in view of Zhang teaches method of claim 14 as described above.
Sachanandani further teaches the method of claim 5 as described above.
As per claim 16, Sachanandani in view of Zhang teaches method of claim 15 as described above.
Sachanandani further teaches the method of claim 6 as described above.
As per claim 24,
Sachanandani teaches a medical device system comprising:
one or more ambulatory medical devices, wherein a first ambulatory medical device includes a heart sound sensor configured to sense an S3 heart sound of a subject and measure an S3 heart sound parameter of the subject (figure 1, this is the same figure 1 of the instant application figure 25 sensor control panel this is the same figure 25 of the instant application figure 27 this is the same figure 27 of the instant application paragraph 146, S3 heart sound); and
a processor, wherein the processor includes (figure 1, #108 and paragraph 71 computer):
a risk analysis module configured to determine a heart failure (HF) risk score for the subject using the S3 heart sound parameter of the subject (figure 2, #160 and paragraph 51 HF status indicator); and

Regarding claim interpretation, the claim language states, “a control module configured to calculate a worsening heart failure (WHF) score for the subject using a weighted function of one or more HF parameters…” Using was emphasized for a reason.  The odd part is that the particular “use” of the weighted function is not claimed. The Specification does not have a function/ algorithm that relates the weighted function to the WHF Score (see 35 U.S.C. §112(a) rejection above). 
It could be that the function is “used” as a generic input.  In this case, it does not matter that the function is a weighted function or an individual value.  
It could be that the function is “used” as a presence. In this case, a positive value means a change is required.  What change?  Please see above regarding about applying a weight when no guidance is provided.

Etc… The result is that the relationship is not known.  One could argue that the relationship is indefinite vs overly broad.
Thus, the Examiner notes that how the Applicant views these limitations is narrower than required.
a control module configured to calculate (paragraph 154, control module)
a weighted function of one or more HF parameters (paragraph 91, a weighted function),
each of the one or more HF parameters having an associated weight (paragraph 84, recent alert scores are given a higher weight, being considered more relevant, while less recent alert scores are given a lower weight),
wherein the control module is configured 
to adjust one or more of the weights of the weighted function used (paragraph 84, recent alert scores are given a higher weight, being considered more relevant, while less recent alert scores are given a lower weight)
Sachanandani does not explicitly teach the method comprising
a control module configured to calculate 
a worsening heart failure (WHF) score for the subject using a weighted function of one or more HF parameters, 
each of the one or more HF parameters having an associated weight,
wherein the control module is configured 
to adjust one or more of the weights of the weighted function used 
to calculate the WHF score according to the determined HF risk score.

However, Zhang further teaches the method comprising:
a processor, wherein the processor includes (figure 1, #108 and paragraph 71 computer):
a control module configured to calculate 
a worsening heart failure (WHF) score for the subject using a HF parameter (paragraphs 51 and 52, worsening HF indicator), 
wherein the control module is configured 
to calculate the WHF score according to the determined HF risk score (paragraph 53, configured to control at least one of a sensitivity … such as a worsening heart failure condition determination performed by the HF status detector – The Examiner notes that the Specification does not disclose what this adjustment must be.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Sachanandani for the reasons as described above.

Claim 7 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sachanandani et al., U.S. Pre-Grant Publication 2008 /0157980 in view of Zhang et al., U.S. Pre-.
As per claim 7, Sachanandani in view of Zhang teaches system of claim 1 as described above.
Sachanandani in view of Zhang do not explicitly teach however, Cazares further teaches the system wherein the S3 heart sound parameter includes an energy or an amplitude of an S3 heart sound of the subject (paragraph 148 Other physiological parameters may be used in the modeling and comparison, such as … amplitude of S3 heart sound).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Sachanandani in view of Zhang.  One of ordinary skill in the art at the time of the invention would have added these features into Sachanandani in view of Zhang with the motivation to provide risk stratification of future heart failure decompensation (Cazares, paragraph 4).
As per claim 17, Sachanandani in view of Zhang teaches method of claim 11 as described above.
Sachanandani in view of Zhang, further in view of Cazares, further teaches the method of claim 7 as described above.
Claim 25 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sachanandani et al., U.S. Pre-Grant Publication 2008 /0157980 in view of Zhang et al., U.S. Pre-Grant Publication 2010/ 0076321, as applied above to claim 24, and further in view of Min, U.S. Pre-Grant Publication 2012/ 0165890.
As per claim 25, Sachanandani in view of Zhang teaches the medical device of claim 24 as described above.

wherein the first ambulatory medical device includes a respiration sensor configured to sense respiration information of the subject and measure a respiration parameter of the subject (paragraphs 142, 145, and 148 implanted cardiac rhythm management device may include …),
wherein the weighted function of one or more HF parameters comprises a weighted function of changes in one or more short-term or daily HF parameters (paragraph 158, weighted function paragraph 74 daily),
Sachanandani in view of Zhang do not explicitly teach however, Min further teaches the medical device 
wherein the heart sound sensor is configured to sense an S1 heart sound of the subject and measure an S1 heart sound parameter of the subject (paragraph 8, the illustrated example. The Examiner notes that the value of the measurement is not used. It is not used here in the claim, other HF parameters are possible, and it is not used in the Specification as described above in the 35 U.S.C. §112(a) rejection),
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Sachanandani in view of Zhang.  One of ordinary skill in the art at the time of the invention would have added these features into Sachanandani in view of Zhang with the motivation to provide an implantable cardiac rhythm management system (Min, paragraph 31).
As per claim 26, Sachanandani in view of Zhang, further in view of Min, teaches the medical device of claim 25 as described above.
Sachanandani further teaches the medical device 
wherein the control module is configured to select a subset of HF parameters from a set of HF parameters using the determined HF risk score (paragraph 84, recent alert scores are given a higher weight, being considered more relevant, while less recent alert scores are given a lower weight),
wherein the one or more HF parameters comprises the selected subset of HF parameters (paragraph 84), 
wherein the set of HF parameters includes 
the measured S3 heart sound parameter (figure 1, this is the same figure 1 of the instant application figure 25 sensor control panel this is the same figure 25 of the instant application figure 27 this is the same figure 27 of the instant application paragraph 146, S3 heart sound), and 
the measured respiration parameter (paragraphs 142, 145, and 148 implanted cardiac rhythm management device may include …), and
wherein the control module is configured to 
using the weighted function of the subset of HF parameters, each of the subset of HF parameters having an associated weight (paragraph 91, it uses a weighted function.  The Examiner notes that the associated weight of the weighted function is zero).
Sachanandani does not explicitly teach however, view Zhang further teaches the medical device
wherein the control module is configured to 
calculate the WHF score for the subject  (paragraph 158, weighted function)
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Sachanandani for the reasons as described above.

Sachanandani in view of Zhang do not explicitly teach however, Min further teaches the medical device 
wherein the one or more HF parameters comprises the selected subset of HF parameters, 
wherein the set of HF parameters includes 
the measured S1 heart sound parameter (Figure 5- S1 heart sound with smoothing. Just because it is included does not automatically mean that it is used. It is used when the algorithm requires it to be used. As there is no disclosed algorithm using this parameter, it is not used), 
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Sachanandani in view of Zhang for the reasons as described above.
Response to Arguments
Applicant's arguments filed 10/15/2020 have been fully considered but they are not persuasive. 
The Rejection of Claims under §101
The Applicant states, “Applicant further submits that the claims at issue and the present subject matter are analogous to those found patent eligible by the Federal Circuit in the recent decision, CardioNet, LLC v. InfoBionic, inc., No. 19-1149 (Fed Cir. 2020). The Federal Circuit held that, when read as a whole, and in light of the written description, claims directed to an improvement in cardiac monitoring technology are not directed to an abstract idea. See id at p. 13.”  From page 13 of the cited decision, “The written description confirms our conclusion. It ex-plains that, by identifying “variability in the beat-to-beat timing . . . as relevant to the at least one of atrial fibrillation and atrial flutter in light of the variability in the beat-to-beat timing caused by 
There is no technological improvement. There is only an abstract idea. The idea might be performed as a better idea but it still an idea.  The Examiner repeats this argument here. The Applicant’s repeated arguments directed toward CardioNet are considered moot.
The Applicant states, “As stated above, the Federal Circuit has held that an improvement to cardiac monitoring technology is a practical application, and thus is not abstract.” The Applicant’s invention is not a technological improvement. It creates a value that has a potential usage.
The Applicant continues, “The claims are not directed to calculating a score, but to adjusting calculation of the score; the claims improve an existing technological process. Adjusting a specific existing calculation to improve upon it is not abstract, but an improvement to a technological process.” The result of the Applicant’s invention is a score that was created using a process.  The process is a mathematical equation and at best this represents a discovery and not an invention.
2. Einstein discovered E = mc2. An adjustment to this formula would also be a discovery. A usage of this formula to create a new device is an invention. That invention is lacking and we are left with the abstract idea.
The Rejection of Claims under §112
The Applicant states, “The Examiner alleges that calculation of the WHF score is not disclosed. Applicant traverses. FIGS. 13 and 14 disclose example control and data flow between patient analysis processes, including determining a risk index and adjusting an algorithm to be more or less sensitive based on the determined risk. See Application at FIGS. 13-14. FIG. 29 further discloses determination of a HF risk score, and adjusting determination of a WHF detection algorithm according to the determined HF risk score. See id at FIG. 29.” The Applicant states something occurs but never states how it occurs.  This is similar to me stating that I just built a perpetual motion device.  I am adamant that I did so and I wrote the words down with emphasis “I BUILT A PERPETUAL MOTION DEVICE.” However, I don’t show written description because I never show how I built the device. 
The Applicant states, “The WHF detection algorithm is discussed, for example, at pp. 10-13, 53, etc.” How does one of ordinary skill go from discussing alert status to WHF detection algorithms? There is a disconnect between an event and a formula.
The Applicant states, “WHF detection algorithm may include detecting WHF…” What else is the algorithm? As discussed above, if the Applicant is willing to state that the Algorithm is generic and known, then proper written description is provided.  Is the algorithm a known logistic regression model, a known detection algorithm, a known function of at least one first physiological parameter, a known neural network, etc.?  A simple positive statement by the Applicant would end this rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373.  The examiner can normally be reached on M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NEAL SEREBOFF/
Primary Examiner
Art Unit 3626